       Case 1:18-cv-12296-VM-BCM Document 77 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  12/28/20
 COMPASS PRODUCTIONS
 INTERNATIONAL LLC,
                                                    18-CV-12296 (VM) (BCM)
               Plaintiff,
                                                    ORDER
        -against-
 CHARTER COMMUNICATIONS, INC.,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The discovery period having ended on December 23, 2020 (see Dkt. No. 76), the parties

shall promptly request a pre-motion conference before Judge Marrero, pursuant to § II.A of his

Individual Practices, if they wish to file summary judgment motions.

Dated: New York, New York
       December 28, 2020                           SO ORDERED.



                                                   ________________________________
                                                   BARBARA MOSES
                                                   United States Magistrate Judge
